Celebrezze, C. J.,
concurring. I concur in the majority’s conclusion that wrongful death is a separate cause of action, distinct from malpractice. I write separately only to set forth additional reasons for endorsing this judgment.
R. C. 2305.11 specifically supersedes R. C. 2305.16. However, it does not mention wrongful death or R. C. 2125.02, which allows a cause of action for wrongful death to be brought within two years after the person’s death.
*482Although the General Assembly has amended R. C. 2305.11 twice since 1974, it has not included wrongful death actions. If the General Assembly intended to include wrongful death, it could have easily inserted the appropriate language in R. C. 2305.11. The omission is evidence of an intent not to include it. In light of this, I conclude that wrongful death is not included in the malpractice statute and remains a separate cause of action governed by the statute of limitations in R. C. 2125.02.
This conclusion is supported by decisions of this court construing the malpractice statute. We have held that a husband’s cause of action for consequential damages, arising out of a medical malpractice claim, is not covered by R. C. 2305.11. The syllabus of Amer v. Akron City Hospital (1976), 47 Ohio St. 2d 85, states that:
“An action by a husband for loss of consortium, loss of services, and medical expenses, arising from an alleged medical malpractice upon his wife, is governed by the time limitation set forth in R. C. 2305.09(D) and must be commenced within the period prescribed thereby, which period is not tolled until termination of the physician-patient relationship.”
This position was reaffirmed more recently in Whitt v. Columbus Cooperative (1980), 64 Ohio St. 2d 355, 357.
It is important to note that R. C. 2305.11 does not mention consequential damages at issue in Amer, supra, nor wrongful death of concern in the case sub judice. Thus, wrongful death and consequential damages should be treated similarly. A consistent construction of the statute requires a conclusion that wrongful death not be in the malpractice statute, similar to our interpretation of consequential damages.
Finally, including wrongful death in the malpractice statute would lead to hardship and injustice. The effects of some acts of malpractice, such as excessive radiation, might not be apparent immediately. An afflicted person may not have even discovered the problem, within the time limits required for filing a malpractice action under R. C. 2305.11, even if the discovery, Melnyk v. Cleveland Clinic (1972), 32 Ohio St. 2d 198, or the termination of the physician-patient relationship, Wyler v. Tripi (1971), 25 Ohio St. 2d 164, exceptions are applied.
*483How can anyone be precluded from asserting a claim by a statute of limitations which expires before the right to a cause of action accrues? Justice requires that wrongful death remain a separate cause of action governed by the statute of limitations set forth in R. C. 2125.02.